                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF TENNESSEE
                                       AT CHATTANOOGA

 PATRICIA DENNIS,                                    )
                                                     )
           Plaintiff,                                )
                                                     )       No. 1:20-cv-46
 v.                                                  )
                                                     )       Judge Curtis L. Collier
 G4S SECURE SOLUTIONS (USA), INC.,                   )       Magistrate Judge Susan K. Lee
                                                     )
           Defendant.                                )

                                        MEMORANDUM
           Defendant has filed a motion to dismiss Plaintiff’s claim under the Equal Pay Act for failure

 to state a claim upon which relief can be granted. (Doc. 16.) Plaintiff has filed a response in

 opposition (Doc. 21) and Defendant has filed a reply (Doc. 22).

           Plaintiff has also filed a motion to amend her complaint. (Doc. 20.) Defendant has filed a

 response in opposition (Doc. 22) and the time for filing a reply has expired. See E.D. Tenn. L.R.

 7.1(a).

           For the reasons set out below, the Court will GRANT Defendant’s motion to dismiss the

 Equal Pay Act claim and will DENY Plaintiff’s motion to amend the complaint.

 I.        BACKGROUND1

           In June 2017, Plaintiff was hired by Defendant to help provide security at Memorial

 Hospital locations in Chattanooga, Tennessee. Plaintiff was sixty-seven years old when she was

 hired. While working for Defendant, Plaintiff’s work schedule, along with the schedules of other

 older employees, were constantly changed. Older employees would also frequently be shifted

 between Memorial Hospital locations. In addition, Defendant made verbal threats to older


           1
          This summary of the facts accepts all of the factual allegations in Plaintiff’s Complaint
 (Doc. 1-1) as true. See Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009).



Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 1 of 8 PageID #: 116
 employees and created impossible working conditions for them. For example, on one occasion,

 supervisors ordered older employees to help process bodies of deceased patients at the hospital for

 transport to funeral homes or risk being fired. Defendant also often assigned older female

 employees, including Plaintiff, extra duties that interfered with their ability to remain at their posts.

 Further, on an almost daily basis, supervisors told older employees, including Plaintiff, that they

 were “too old” or “too slow,” and when performing duties they were told “step it up,” “speed up

 your pace,” and “I guess age tends to slow some people down.”

         On or about December 21, 2018, Plaintiff was terminated for alleged insubordination.

 Around five months later, on or about May 20, 2019, Plaintiff filed a complaint with the Equal

 Employment Opportunity Commission (the “EEOC”), alleging age and sex discrimination. The

 EEOC proceedings are still pending.

         On February 14, 2020, Plaintiff filed suit against Defendant, alleging violations of the

 Tennessee Human Rights Act, the Age Discrimination in Employment Act, the Equal Pay Act,

 and the Civil Rights Act of 1964. (Doc. 1-1.)

         Defendant has now moved to dismiss Plaintiff’s claim under the Equal Pay Act, asserting

 Plaintiff’s singular mention of the Equal Pay Act in the introduction of her complaint is insufficient

 to state a claim for relief under the Equal Pay Act. (Doc. 16.) Plaintiff has filed a response in

 opposition, contending a reasonable inference can be drawn from the complaint’s factual

 allegations that Defendant paid older workers and female workers less than their younger and male

 counterparts. (Doc. 21.) Defendant has filed a reply. (Doc. 22.)

         Plaintiff has also filed a motion to amend her complaint to add new factual allegations.

 (Doc. 20.) In response Defendant contends that even with the additional factual allegations, the

 amended complaint still fails to state an Equal Pay Act claim and thus the claim should be



                                                    2

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 2 of 8 PageID #: 117
 dismissed. (Doc. 22.) Plaintiff has not filed a reply and the time to do so has expired. See E.D.

 Tenn. L.R. 7.1(a).

 II.    STANDARDS OF REVIEW

        A.      Motion to Dismiss

        A party may move to dismiss a claim for failure to state a claim upon which relief can be

 granted. Fed. R. Civ. P. 12(b)(6). In deciding a Rule 12(b)(6) motion to dismiss, a court must first

 accept all of the complaint’s factual allegations as true and construe the complaint in the light most

 favorable to the plaintiff. See Grindstaff v. Green, 133 F.3d 416, 421 (6th Cir. 1998). All

 ambiguities must be resolved in the plaintiff’s favor. Carter by Carter v. Cornwell, 983 F.2d 52,

 54 (6th Cir. 1993) (citing Jackson v. Richards Med. Co., 961 F.2d 575, 577 (6th Cir. 1992)). Bare

 legal conclusions, however, need not be accepted as true. See Papasan v. Allain, 478 U.S. 265,

 286 (1986).

        After assuming the veracity of factual allegations and construing ambiguities in the

 plaintiff’s favor, the Court must then determine whether those allegations “state a claim to relief

 that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Sufficient

 factual allegations are pleaded when a court is able “to draw the reasonable inference that the

 defendant is liable for the misconduct alleged” and there is “more than a sheer possibility that a

 defendant has acted unlawfully.” See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). To determine

 whether the complaint states a plausible claim on its face, a court must “draw on its judicial

 experience and common sense.” See id. at 679.

        If a party presents matters outside the pleadings in connection with a pending motion to

 dismiss, the court must either exclude those matters from consideration or treat the motion as one

 for summary judgment. Fed. R. Civ. P. 12(d). Documents attached to the pleadings are considered



                                                   3

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 3 of 8 PageID #: 118
 part of the pleadings, Fed. R. Civ. P. 10(c), and a court’s consideration of documents referenced

 in a complaint that are integral to the claims does not convert a motion to dismiss into a motion

 for summary judgment. Commercial Money Ctr., Inc. v. Ill. Union Ins. Co., 508 F.3d 327, 335–

 36 (6th Cir. 2007).

        B.      Motion to Amend

        Under Federal Rule of Civil Procedure 15(a)(2), a party may amend its pleading before

 trial with the court’s leave, which “[t]he court should freely give . . . when justice so requires.”

 The court’s discretion is “limited by Fed. R. Civ. P. 15(a)’s liberal policy of permitting

 amendments to ensure the determination of claims on their merits.” Gen. Elec. Co. v. Sargent &

 Lundy, 916 F.2d 1119, 1130 (6th Cir. 1990) (quoting Marks v. Shell Oil Co., 830 F.2d 68, 69 (6th

 Cir. 1987)). In evaluating whether to grant leave to amend, the court should consider “undue delay

 in filing, lack of notice to the opposing party, bad faith by the moving party, repeated failure to

 cure deficiencies by previous amendments, undue prejudice to the opposing party, and futility of

 amendment . . . .” Hageman v. Signal L. P. Gas, Inc., 486 F.2d 479, 484 (6th Cir. 1973) (citing

 Foman v. Davis, 371 U.S. 178, 182 (1962)).

 III.   DISCUSSION

        Because “[a]n amended complaint supersedes an earlier complaint for all purposes,” In re

 Refrigerant Compressors Antitrust Litig., 731 F.3d 586, 589 (6th Cir. 2013), pending motions

 directed to an initial complaint are generally denied as moot when an amended complaint is filed.

 See, e.g., Lopez v. Metro. Gov’t of Nashville, No. 3:07-CV-0799, 2008 WL 913085, at *2 (M.D.

 Tenn. Apr. 1, 2008) (denying a motion for summary judgment after amended complaint filed).

        There is an exception to this general rule when the amended complaint is substantially

 identical to the initial complaint. See, e.g., Greater Cincinnati Coal. for the Homeless v. City of


                                                  4

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 4 of 8 PageID #: 119
 Cincinnati, No. 1:08-CV-603, 2009 WL 3029661, at *4 (S.D. Ohio Sept. 16, 2009). Here,

 however, the proposed amended complaint adds new factual allegations regarding the Equal Pay

 Act claim, and thus the proposed amended complaint is not substantially identical to the initial

 complaint.

         Accordingly, the Court will first consider Plaintiff’s motion to amend and will then address

 Defendant’s motion to dismiss.

         A.      Motion to Amend

         Plaintiff has moved to amend her complaint to add new factual allegations. (Doc. 20.) In

 response, Defendant contends that the proposed amended complaint still fails to state a claim for

 relief under the Equal Pay Act. (Doc. 22.) Specifically, Defendant asserts the amended complaint

 fails to identify a single male employee who was compensated more than Plaintiff for the same or

 similar work. (Id.) Thus, Defendant contends the claim should be dismissed. (Id.) Plaintiff has

 not filed a reply.

         In deciding whether to grant leave to amend a complaint, a court should consider whether

 the proposed claims would be futile. See Thiokol Corp. v. Dep’t of Treasury, State of Mich.,

 Revenue Div., 987 F.2d 376, 383 (6th Cir. 1993); N. Am. Specialty Ins. Co. v. Myers, 111 F.3d

 1273, 1284 (6th Cir. 1997). A proposed claim is futile if it could not withstand a Rule 12(b)(6)

 motion to dismiss. See Thiokol Corp., 987 F.2d at 383.

         Here, Plaintiff asserts she is seeking leave to amend her complaint to add factual allegations

 regarding age discrimination (Doc. 20), but the proposed amended complaint adds two paragraphs

 that only discuss a pay disparity on the basis of sex. Specifically, the two new paragraphs state:

         14.    Defendant, in its continuing effort to discriminate against Plaintiff, paid
         males who performed equal work under similar conditions more than Plaintiff.




                                                   5

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 5 of 8 PageID #: 120
        15.    When the Plaintiff brought the pay disparity to her supervisor’s attention,
        her supervisor verbally assaulted her.

 (Doc. 20-1 ¶¶ 14–15.)

        Accordingly, it appears Plaintiff’s proposed amended complaint seeks to address potential

 deficiencies with her Equal Pay Act claim, and the Court must determine if the proposed amended

 complaint states an Equal Pay Act claim that is plausible on its face.

        The Equal Pay Act prohibits employers from discriminating,

        within any establishment in which such employees are employed, between
        employees on the basis of sex by paying wages to employees in such establishment
        at a rate less than the rate at which he pays wages to employees of the opposite sex
        in such establishment for equal work on jobs the performance of which requires
        equal skill, effort, and responsibility, and which are performed under similar
        working conditions, except where such payment is made pursuant to (i) a seniority
        system; (ii) a merit system; (iii) a system which measures earnings by quantity or
        quality of production; or (iv) a differential based on any other factor other than
        sex[.]

 29 U.S.C. § 206(d)(1).

        To survive a motion to dismiss, a plaintiff need only provide sufficient factual allegations

 which, if taken as true, plausibly allege a defendant discriminated between employees on the basis

 of sex by paying female employees less than male employees for equal work. See Twombly, 550

 U.S. at 570.

        Here, the proposed amended complaint fails to meet the plausibility standard. The

 amended complaint does not name any male employees who were paid more than Plaintiff for

 equal work or offer any facts to allow the Court to infer Plaintiff was paid less than male employees

 for equal work. Instead, the amended complaint merely asserts that Defendant “paid males who

 performed equal work under similar conditions more than Plaintiff.” (Doc. 20-1 ¶ 14.) The only

 other mention of a pay disparity appears in the subsequent paragraph, which asserts her supervisor

 verbally assaulted her when Plaintiff brought the pay disparity to her supervisor’s attention. (Doc.

                                                  6

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 6 of 8 PageID #: 121
 20-1 ¶ 15.) Thus, the only allegations regarding a pay disparity based on sex are legal conclusions

 that a pay disparity existed. The Court is not required to accept legal conclusions as true. See

 Papasan, 478 U.S. at 286. Without these legal conclusions, Plaintiff’s proposed amended

 complaint is devoid of any factual allegations that she was paid less than male employees for the

 same or similar work. As a result, the proposed amended complaint fails to state a claim for relief

 under the Equal Pay Act, and allowing the amendment would be futile. Accordingly, Plaintiff’s

 motion to amend will be denied.

        B.      Motion to Dismiss

        Defendant has moved to dismiss the Equal Pay Act claim on the basis that the complaint

 fails to state a plausible claim for relief. (Doc. 16.) Defendant asserts the complaint does not

 allege any facts regarding greater wages for male employees than female employees for

 performing equal work under similar conditions. (Doc. 17.) In fact, Defendant contends the only

 allegation related to gender addresses alleged differences in job duties. (Id.) Thus, Defendant

 argues, Plaintiff’s claim of discrimination under the Equal Pay Act should be dismissed. (Id.)

        In response, Plaintiff asserts that the complaint adequately alleges an Equal Pay Act claim

 based on reasonable inferences drawn from the factual allegations. (Doc. 21.) Specifically, the

 complaint alleges Defendant told older workers they were “too old” and “too slow,” indicating

 Defendant disliked older employees. (Id.) Plaintiff contends it is reasonable to infer that an

 employer that disliked older employees would not only try to force them to quit, but would also

 pay them less. (Id.) Plaintiff argues “there is clearly a reasonable inference that a company that

 discriminates on the basis of age and sex, going so far as to force older security guards to handle




                                                 7

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 7 of 8 PageID #: 122
 and tag dead bodies, would also discriminate in all aspects of the job, including wages[.]” (Id. at

 3.)2

        As discussed above, Plaintiff’s complaint does not offer any specific factual allegations

 regarding a pay disparity on the basis of sex, even as amended. Plaintiff requests the Court to draw

 reasonable inferences from the factual allegations to find an Equal Pay Act claim, but only directs

 the Court to allegations regarding age discrimination, not sex discrimination. Even assuming all

 of the factual allegations in the complaint are true and taking all reasonable inferences in Plaintiff’s

 favor, there are no factual allegations that Defendant paid female employees less than male

 employees for substantially similar work. As a result, Plaintiff has failed to plausibly allege an

 Equal Pay Act claim and the claim will be dismissed.

 IV.    CONCLUSION

        For the foregoing reasons, the Court will DENY Plaintiff’s motion to amend her complaint

 and will GRANT Defendant’s motion to dismiss the Equal Pay Act claim.

        An appropriate order will enter.


                                                        /s/
                                                        CURTIS L. COLLIER
                                                        UNITED STATES DISTRICT JUDGE




        2
          Plaintiff has also attached an affidavit to her response to the motion to dismiss, but the
 Court cannot consider matters outside the complaint in deciding a motion to dismiss. See Fed. R.
 Civ. P. 12(d).

                                                    8

Case 1:20-cv-00046-CLC-SKL Document 25 Filed 05/06/20 Page 8 of 8 PageID #: 123
